Name: Commission Regulation (EEC) No 3935/92 of 30 December 1992 amending Regulation (EEC) No 3855/89 laying down rules for implementing the import arrangements applicable to products falling within CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 and originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  Asia and Oceania
 Date Published: nan

 No L 398/20 Official Journal of the European Communities 31 . 12. 92 COMMISSION REGULATION (EEC) No 3935/92 of 30 December 1992 amending Regulation (EEC) No 3855/89 laying down rules for implementing the import arrangements applicable to products falling within CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 and originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products falling within CN codes 0714 10 99, 0714 90 1 1 and 0714 90 19 and originating in certain third countries ('), as last amended by Regulation (EEC) No 3909/92 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 1738/92 (4), and in particular Article 12 (2) thereof, Whereas Commission Regulation (EEC) No 3855/89 (*) lays down the detailed rules for administering the quota for manioc and similar products which the People's Republic of China may export to the Community at a levy subject to a ceiling of 6 % ad valorem ; whereas that Regulation makes no provision for measures to be adopted where the quantities actually unloaded are less than the quantities appearing in the import licence or licences covering the operation ; whereas, in accordance with the outcome of the consultations between the Commission and the Chinese authorities, provision should be made to carry forward the quantities found to be short for the benefit of the People's Republic of China as is customary for certain other exporting countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The following Article 10a is hereby inserted in Regulation (EEC) No 3855/89 : 'Article 10a 1 . Where it is foiind during release for free circula ­ tion that the quantities actually imported from and originating in the People's Republic of China are less than those stated in Sections 17 and 18 of import licences, the customs offices shall certify the quanti ­ ties found to be short on the back of import licences . 2. By the end of the first six months of the following year at the latest, the Member States issuing the licences shall forward to the Commission a full list of quantities not imported, quoting the numbers of the relevant import licences and the names of the vessels concerned. 3 . The Commission shall determine the total quan ­ tities found to be short on importation under cover of valid import licences and, where appropriate, shall carry those quantities forward to the quota authorized for the year following that during which the imports in question took place.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 December 1992. For the Commission Ray MAC SHARRY Member of the Commission ') OJ No L 43, 13 . 2. 1987, p. 9 . 0 OJ No L 394, 31 . 12. 1992. 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . ( «) OJ No L 180, 1 . 7. 1992, p. 1 . n OJ No L 374, 22. 12. 1989, p. 22.